Citation Nr: 0822206	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-20 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for erythrasma, to include 
as due to herbicide exposure in Vietnam ("skin condition").


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to May 
1969 during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and October 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Offices (RO) in Philadelphia, Pennsylvania and 
Huntington, West Virginia.

In his June 2006 substantive appeal, the veteran requested a 
hearing before a member of the Board to be held at the RO 
(i.e., an in-person Travel Board hearing).  The claims file 
reflects that the veteran waived his right to an "in 
person" hearing in June 2006.  The RO sent a letter to the 
veteran informing him that he had been scheduled for a 
videoconference hearing in August 2007 before a member of the 
Board.  However, the veteran cancelled the videoconference 
hearing.  

The Board notes that an unappealed March 1999 rating decision 
denied entitlement to service connection for a skin 
condition.  The veteran's current claim is based on his 
contention that the skin condition is due to his exposure to 
Agent Orange.  As a general matter, in circumstances wherein 
a change in law provides a new basis for entitlement to a 
benefit sought for which a claim has been previously denied 
(i.e., through the liberalization of the requirements for 
entitlement to that benefit), the veteran may obtain de novo 
review of that prior decision without having to meet the new 
and material evidence requirement.  Spencer v. Brown, 17 F.3d 
368 (Fed. Cir. 1994); but see Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998) (change in evidentiary standard applicable 
to a claim is neither new and material evidence nor an 
intervening change in law creating a new basis for 
entitlement).  Therefore, where a new basis of entitlement 
has been established by a change in law, new and material 
evidence is not required because the claim is a new claim, 
rather than a reopened one.  


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam Era.

2.  The veteran currently suffers from a skin condition, 
which is not etiologically related to his exposure to Agent 
Orange during service or otherwise etiologically related to 
service.


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by service 
or as a result of herbicide exposure in Vietnam.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  38 C.F.R. § 
3.159 has been revised in part recently.  These revisions are 
effective as of May 30, 2008.  73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably among these changes, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.   

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

In the present case, the veteran was issued two VCAA letters 
in June 2002 and August 2004 that essentially meet the 
requirements set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Although the June 2002 VCCA letter failed to 
comply with Kent requirements (i.e., notification of what 
constitutes both "new" and "material" evidence to reopen 
the previously denied claim), the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision as that evidentiary requirement is rendered moot 
given the de novo review of the prior decision.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Spencer v. Brown, 17 F.3d 
368 (Fed. Cir. 1994).  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Here, such 
notification was provided in an August 2005 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103A, the VA has obtained records of treatment reported by 
the veteran, and there is no indication from the claims file 
of additional medical treatment for which VA has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

For reasons described in further detail below, a VA 
examination has been found to not be "necessary" in this 
case pursuant to 38 U.S.C.A. § 5103A(d).

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service Connection for Skin Condition

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II or 
adult-onset diabetes mellitus), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which it has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-46 
(1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. 
Reg. 32,345-32,407 (Jun. 12, 2007). 
 
Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in a disability is, in fact, causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303. 
 
Preliminarily, the Board observes that the veteran has argued 
that service connection should be granted for his claimed 
disabilities on the basis of exposure to Agent Orange in 
service.  As described in further detail below, however, the 
veteran has not been diagnosed with any of the disabilities 
included on the list of herbicide-related disorders from 38 
C.F.R. § 3.309(e) within the prescribed presumptive periods.  
Accordingly, this claim will be considered on a direct 
service connection basis only.  See Combee v. Brown, 34 F.3d 
at 1042. 

The veteran's service medical records are negative for any 
complaints, treatment or diagnosis for a skin condition.  In 
fact, the Report of Medical Examinations dated October 1966 
and May 1969 reflect that the clinical evaluation for 
"skin" was normal; and, their corresponding Report of 
Medical Histories report no skin diseases.

Post-service medical records reflect that the veteran 
underwent a VA examination in August 1981.  The VA examiner 
noted that the veteran had brown spots on his upper body and 
arms.  The veteran told the examiner he had a rash under his 
arms, upper body, and in the groin that started in Vietnam.  
Upon physical examination, the examiner noted pigmented 
macules over the deltoid area.  The examiner took scrapings, 
which were negative for tinea versicolor.  The examiner 
rendered a diagnosis of probable tinea versicolor, which was 
relatively dormant at the time of the examination.  The 
examiner stated that there was no probable relationship to 
prior defoliant chemical exposure, which was on an indirect 
basis at worst.

The veteran underwent another VA examination in September 
1998.  The examiner noted the rash increases in severity with 
humidity and heat.  He rendered a diagnosis of erythrasma.  
He noted that the erythrasma was a bacterial infection 
treated with systemic antibiotics and topical medication.  VA 
examination dated in April 2002 noted a large bilateral rash 
in the inguinal area consisting of discoloration, erythrasma 
with scaling.  The examiner mentioned that there was no rash 
on face, hands, or feet.  He rendered a diagnosis of chronic 
persistent tinea cruris and erythrasma.  Further, VA 
treatment records reflect treatment for a skin rash in June 
2001 and treatment for a fungal infection in October 2001. 
 
In sum, there is no competent medical evidence of record, 
either during service or subsequent to service, suggesting 
current diagnoses of a skin condition, or a disorder listed 
in 38 C.F.R. § 3.309(e) related to service.  Specifically, 
the first evidence of treatment for a skin condition began 
approximately 12 years following separation from service.  
Even if the veteran's recent statements could be read as 
claiming continuity of skin condition since service, such 
history is substantially rebutted by the complete absence of 
treatment for this disorder either in service or soon 
thereafter, as well as the August 1981 doctor's statement 
indicating that there was no probable relationship to prior 
defoliant chemical exposure.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is 
obligated to, and fully justified in, determining whether lay 
testimony is credible in and of itself, and that the Board 
may weigh the absence of contemporary medical evidence 
against lay statements); Maxson v. Gober, 230 F.3d 1330, 1331 
(Fed. Cir. 2000).  
 
The veteran's lay contentions, particularly the November 2003 
Notice of Disagreement, constitute the only evidence of 
record directly suggesting a causal relationship between his 
claimed disorder and service.  The veteran, however, has not 
been shown to possess the requisite medical training or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
at 494. 
 
Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
skin condition, to include as due to herbicide exposure in 
Vietnam, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

The claim of entitlement to service connection for a skin 
condition, to include as due to herbicide exposure in 
Vietnam, is denied.
	



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


